DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarth (US PN 6,798,888) and in view of Newnham (US PN 5,729,077).
Considering claim 1, Howarth (Figure 1) teaches a device for generating an active haptic feedback, having a piezoelectric actuator (10 + 12 + col. 2 lines 28-35), which a flat piezoelectric basic body having plane-main surface, wherein the basic body is designed to generate an active haptic feedback when a force exerted upon the basic body is detected (col. 2 lines 27-58), wherein the haptic feedback is generated in that an actuator voltage which by means of piezoelectric actuator action results in a change in the length of the basic body along a normal to one of the main surfaces (col. 1 lines 24-35 + col. 2 lines 27-58), is applied between the first and second actuator electrodes, wherein a truncated cone shaped metal sheet (14 + col. 2 lines 30-47) is fastened on each of the two main surfaces of the basic body such that the truncated cone vertex in each case faces away from the basic body and wherein the basic body is fixed with the truncated cone vertices between a base and an actuation (22 + col. 2 lines 48-57) means wherein the actuation means is connected to the base and the fixed by means of a bias which is set as tensile or compressive stress (col. 2 lines 48-57).
However, Howarth does not teach the first and second actuator electrodes.
Newnham (Figure 2) teaches the first and second actuator electrodes (36 + 38 + col. 3 lines 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include first and second actuator electrodes into 
Considering claim 2, Howarth (Figure 1) teaches the actuation means is realized as an actuation plate (22 + col. 2 lines 48-57).
Considering claims 3 and 15, Howarth (Figure 1) teaches wherein the truncated cone shaped metal sheet has a peripheral region (18 + col. 2 lines 37-45) which is fastened on respectively one of the main surfaces of the basic body; wherein the truncated cone shaped metal sheet has a circumferential surface (20 + col. 2 lines 43-47) which projects in the direction of the normal over the respective main surface wherein at the truncated cone vertex the truncated cone shaped metal sheet has a top face (14B + col. 2 lines 37-47) that is aligned parallel to the surface of the basic body or that has an anatomically adapted finger depression.
Considering claim 8, Howarth (Figure 2) teaches wherein the main surfaces are round (20 + col. 2 lines 43-47).
Considering claim 9, Howarth in view of Newnham teaches the basic body has a footprint as described above.
However, Howarth in view of Newnham does not wherein the basic body has footprint whose side lengths are between 9 and 30 mm.
It would have been an obvious matter of design choice to  have the basic body has footprint whose side lengths are between 9 and 30 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose
Considering claim 10, Howarth in view of Newnham teaches the basic body has a footprint as described above.
However, Howarth in view of Newnham does not wherein between the main surfaces the basic body has a height of between 0.5 and 2.0.
It would have been an obvious matter of design choice to have between the main surfaces the basic body has a height of between 0.5 and 2.0, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being with the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Considering claim 11, Howarth (Figure 1) teaches wherein the actuation plate has a greater footprint that the basic body (22 + col. 2 lines 48-57).
Considering claim 12, Newnham (Figure 8) teaches a plurality of devices stacked on top of each other (col. 4 lines 50-55).
Considering claim 13, Howarth teaches realized as an actuation button of an electrical component (col. 2 lines 28-37).
Considering claim 14, Howarth (Figure 1) teaches wherein the truncated cone shaped metal sheet (14 + col. 2 lines 30-47)  has a form of cymbal (10 + col. 2 lines 28-36) in which tensioned over an outwardly facing surface of the cymbal as an actuation means is a membrane which by a bias acting in the direction of a base fixed the cymbals and therefore also the actuator to the base (col. 2 lines 28-36).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarth (US PN 6,798,888), in view of Newnham (US PN 5,729,077) and in view of Abergel (PG Pub 20170365770).
Considering claim 4, Howarth in view of Newnham teaches the applicant’s claimed device as described above.
However, Howarth in view of Newnham does not teach wherein there is a measuring electrode arranged in the basic body, wherein a measuring unit is provided for measuring a measurement voltage that is generated between the measuring electrode and one of the actuator electrodes and that is produced as a result of a force exerted upon the basic body and wherein the component is designed to detect this exerted force as soon as the measurement voltage detected by the measuring unit exceed a threshold value that is assigned to a tripping force wherein upon attainment of the tripping force an actuator voltage generated by a voltage generator and is applied to the actuator electrodes and in this case simultaneously a further action is tripped which serves to operate the device or an electrical component connected thereto.
Abergel (Figure 2) teaches wherein there is a measuring electrode (5 + paragraph 0062) arranged in the basic body, wherein a measuring unit is provided for measuring a measurement voltage that is generated between the measuring electrode (paragraph 0069) and one of the actuator electrodes and that is produced as a result of a force exerted upon the basic body and wherein the component is designed to detect this exerted force as soon as the measurement voltage detected (paragraph 0074) by the measuring unit exceed a threshold value that is assigned to a tripping force wherein upon attainment of the tripping force an actuator voltage generated by a voltage generator and is applied to the actuator electrodes and in this case simultaneously a further action is tripped which serves to operate the device or an electrical component connected thereto (paragraph 0074).

Considering claim 5, Abergel (Figure 2) teaches in which the actuator electrodes simultaneously also constitute the measuring electrodes (5 + paragraph 0062) in which the measuring unit is designed to determine the measurement voltage between the two actuator electrodes (paragraphs 0062-0074).
Considering claim 6, Abergel (Figure 2) teaches wherein a measuring electrode (5 + paragraph 0062) that is different form the actuator electrodes is arranged either in the middle of the basic body between first and the second actuator electrodes or close to one of the main surfaces such that all first and second actuator electrodes (36 + 38 + col. 3 lines 63-67 of Newnham) are arranged on one side of the measuring electrodes.

 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarth (US PN 6,798,888) and in view of Newnham (US PN 5,729,077) and in view of Kubota (PG Pub 20150171310).
Considering claim 7, Howarth in view of Newnham teaches the basic body as described above.
However, Howarth in view of Newnham does not teach wherein the basic body has a through hole which extends parallel to the normal between the two main surfaces.
Kubota (Figure 2B) teaches wherein the basic body has a through hole (paragraph 0105) which extends parallel to the normal between the two main surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a through hole which extends parallel to the normal between the two main surfaces into Howarth’s device for the benefit of being able to short circuit the electrodes.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837